On Application for Rehearing.
We have given attentive consideration to the very able arid earnest -brief filed in support of this application.
Counsel complains that our opinion herein conflicts directly with that in Blanc vs. Murray, 36 Ann. 162.
Consistency is a jewel more precious, perhaps, iu jurisprudence than .-anywhere else, and it is our sincere desire to guard and preserve it. But we are utterly unable to discover the conflict suggested.
In Blanc’s case, the complaint was against an established nuisance; .in this, against a prospective nuisance. This difference is essential, and at once destroys all possibility of conflict between the two opinions.
It is claimed that, entirely independently of the addition of steam power, the existing conditions of defendants’ establishment were identical with those which we pronounced a nuisance in Blanc’s case.
But, in the first place, plaintiff makes no complaint and seeks no abatement of existing conditions; and, in the second place, the predicate of identity is not correct.
In Blanc’s case, we gave a very careful statement of the conditions, ¡saying, amongst other things. “The upper story is open. Within is ■collected a quantity of seasoned pine and cypress. The defendant is a •cistern builder, and this shed of two stories is his shop. Shavings are plentiful within, and without are piles of lumber. * * A steam rail-way passes in the middle of St. Joseph street several times a day, -puffing out sparks of fire. Of course, the danger of ignition of the ■shavings and the seasoned lumber is always imminent.”
In our opinion on rehearing, we said : “We have not held that the •construction of a wooden building, even within the fire limits of the •city is per se a private nnisance. Nor have we held that the business *558uf cistern maker is a private nuisance per se. What we have held is>that the business of cistern making, pursued in the manner which the evidence exhibits, in a structure of the kind built by defendants, in such a locality and with such surroundings as here shown, is a private nuisance,” etc.
Now, without adverting to other differences between the conditions thus stated aud those here prevailing, it is sufficient to say that, in this case, the premises are not located on St. Joseph street and the steam trains, “puffing out sparks of fire,” do not pass by them ; and the consequent “imminent danger of ignition” does not exist.
In the next place, the structure in which the business is conducted, instead of being an “open two-story shed,” is a closed one-story building, sheathed on sides and top with iron.
Indeed, leaving out the question of the application of steam, the evidence leaves it doubtful whether Riggs & Bro.’s establishment does-not conform to the requirements imposed by the modified injunction in Blanc’s case.
The sole question was whether the erection of a steam-engine would convert a business, not complained of as actually carried on, into a nuisance.
The city authorities, in the exercise of the police powers confided to them, upon due consideration, had determined that such would not necessarily he the result but, out of abundant caution, had reserved the right of revoking the privilege at pleasure. The evidence made it probable that, erected and conducted in the manner proposed, it would not expose plaintiff to the danger or inconvenience anticipated.
Under such circumstances, it would have been surely a rash exercise of judicial power for us to have overruled, in advance, the decision of the police authority, upon allegations of apprehended danger, which defendants denied and the evidence left doubtful.
In refusing to do this, we conformed to precedents, and certainly impugned, in no degree, the principles cautiously and carefully defined in Blanc vs. Murray.
Rehearing refused.